978 F.2d 1268
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Bella C. TORRES, Individually and as mother and next friendof Joseph Torres, a Minor, Plaintiff-Appellant,v.Max Darren MOTLEY, Defendant-Appellee.
No. 91-2220.
United States Court of Appeals, Tenth Circuit.
Oct. 20, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
In this diversity action resulting from a rear-end collision, Plaintiff appeals the district court's order denying her motion for a new trial following a jury verdict in Defendant's favor.   Plaintiff had alleged that she and her son suffered injuries as a result of Defendant's negligence, when he rear-ended Plaintiff's vehicle while it was stopped at a traffic light.   The jury determined that, although Defendant's negligence caused the automobile accident, his negligence was not the proximate cause of the injuries to Plaintiff and her son.   Following the jury verdict, Plaintiff filed a motion for a new trial, which the district court denied.   Plaintiff appeals.


3
This court will review a district court's decision denying a new trial motion only for an abuse of discretion.   Sil-Flo, Inc. v. SFHC, Inc., 917 F.2d 1507, 1519 (10th Cir.1990).  " 'So long as a reasonable basis exists for the jury's verdict, we will not disturb the district judge's ruling.' "   Id. (quoting  McAlester v. United Air Lines, Inc., 851 F.2d 1249, 1260 (10th Cir.1988)).   Because the record contains evidence supporting the jury's determination that Defendant's negligence was not the proximate cause of the injuries to Plaintiff and her son, the district court did not abuse its discretion in denying the new trial motion.


4
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3